SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 29, 2012 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 1200 Smith Street, Suite2300 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 29, 2012, upon the recommendation of its Compensation Committee,the Board of Directors of Copano Energy, L.L.C. ("Copano") approved a second amendment and restatement of Copano's Long-Term Incentive Plan(the “LTIP”). The amendment and restatementprovides that the Compensation Committee can delegate its powers and duties under the LTIP to Copano'sChief Administrative Officer(in addition to the Chief Executive Officer) and includes other clarifying revisions. A copy of Copano’s Second Amended and Restated LTIP has been file as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Copano Energy, L.L.C. Second Amended and Restated Long-Term Incentive Plan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. Date: September 5, 2012 By: /s/Douglas L. Lawing Douglas L. Lawing Executive Vice President, General Counsel and Secretary ExhibitIndex ExhibitNo. Description Copano Energy, L.L.C. Second Amended and Restated Long-Term Incentive Plan
